
	
		I
		112th CONGRESS
		2d Session
		H. R. 3821
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2012
			Mr. Kildee (for
			 himself, Mrs. Lowey, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To reauthorize 21st century community learning centers,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 After School for America’s Children
			 Act of 2012.
		2.Purpose;
			 definitionsSection 4201 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171) is
			 amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1),
			 by striking , such as reading and mathematics;
				(B)in paragraph
			 (2)—
					(i)by
			 inserting service learning, nutrition and health education,
			 before drug and;
					(ii)by
			 striking and character education programs, and inserting
			 social and emotional learning programming, character education programs,
			 and physical fitness and wellness programs,; and
					(C)by striking
			 paragraph (3) and inserting the following:
					
						(3)offer families of
				students served by community learning centers opportunities for active and
				meaningful engagement in their children’s education, including opportunities
				for literacy and related educational
				development.
						;
				and
				(2)in subsection
			 (b)—
				(A)in paragraph
			 (1)—
					(i)by
			 striking subparagraph (A) and inserting the following:
						
							(A)assists students
				in meeting State and local academic achievement standards in core academic
				subjects by providing the students with academic and enrichment activities and
				a broad array of other activities (such as drug and violence prevention,
				physical education, wellness education, art, music, counseling, and technology
				programs) during nonschool hours or periods when school is not in session (such
				as before or after school or during summer recess) that—
								(i)reinforce and
				complement the regular academic programs of the schools attended by the
				students served; and
								(ii)are targeted to
				the students’ academic needs and aligned with the instruction students receive
				during the school day; and
								;
				and
					(ii)in
			 subparagraph (B), by inserting and opportunities for active and
			 meaningful engagement in their children’s education before the period
			 at the end;
					(B)by redesignating
			 paragraph (4) as paragraph (7); and
				(C)be redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5), respectively;
				(D)by inserting after
			 paragraph (1) the following:
					
						(2)Social and
				emotional learningThe term social and emotional
				learning means the process through which children and adults acquire
				the knowledge, attitudes, and skills associated with the core areas of social
				and emotional competency including—
							(A)self-awareness and
				self management to achieve school and life success, such as identifying and
				recognizing strengths, needs, emotions, values and self-efficacy, impulse
				control and stress management, self-motivation and discipline, and goal setting
				and organization skills;
							(B)social awareness
				and interpersonal skills to establish and maintain positive relationships, such
				as perspective taking and respect for others, communication, working
				cooperatively, negotiation, conflict management, and help-seeking; and
							(C)decision-making
				skills and responsible behaviors in personal, academic and community contexts,
				such as situational analysis, problem solving, reflection, and social and
				ethical responsibility.
							(3)Social and
				emotional learning programmingThe term social and
				emotional learning programming refers to classroom instruction and
				schoolwide activities and initiatives that—
							(A)integrate social
				and emotional learning into school curriculum;
							(B)provide systematic
				instruction whereby social and emotional skills are taught, modeled, practiced,
				and applied so that students use them as part of their daily behavior;
							(C)teach children to
				apply social and emotional skills to prevent specific problem behaviors such as
				substance use, violence, bullying, and school failure, and to promote positive
				behaviors in class, school, and community activities; and
							(D)establish safe and
				caring learning environments that foster student participation, engagement, and
				connection to learning and
				school.
							;
				(E)in paragraph (5)
			 (as so redesignated), by inserting Indian tribe or tribal organization
			 (as such terms are defined in section 4 of the Indian Self-Determination and
			 Education Act (25 U.S.C. 450b)), after community-based
			 organization,; and
				(F)by inserting after
			 paragraph (5) the following:
					
						(6)External
				organizationsThe term external organization means
				a nonprofit organization with a record of success in running or working with
				after school
				programs.
						.
				3.Allotments to
			 StatesSection 4202(c) of such
			 Act (20 U.S.C. 7172(c)) is amended—
			(1)in paragraph (1),
			 by striking 95 percent and inserting 93
			 percent;
			(2)in paragraph
			 (2)—
				(A)in subparagraph
			 (B), by inserting rigorous before peer review;
			 and
				(B)by striking
			 supervising the and inserting the following:
					
						(C)supervising
				the
						;
				and
				(3)in paragraph
			 (3)—
				(A)in the matter
			 preceding subparagraph (A), by striking 3 percent and inserting
			 5 percent; and
				(B)by adding at the
			 end the following:
					
						(E)Ensuring that any
				eligible entity that receives an award under this part from the State aligns
				the activities provided by the afterschool program with State academic
				standards.
						(F)Ensuring that any
				such eligible entity identifies and partners with external organizations, if
				available, in the community.
						(G)Working with
				teachers, principals, parents, and other stakeholders to review and improve
				State policies and practices to support the implementation of effective
				programs.
						(H)Coordinating funds
				received under this program with other Federal and State funds to implement
				high-quality programs.
						(I)Providing a list
				of prescreened external organizations, as described in section
				4203(a)(12).
						.
				4.State
			 application
			(a)In
			 generalSection 4203(a) of
			 such Act (20 U.S.C. 7173(a)) is amended—
				(1)in paragraph (6),
			 by inserting and coordinating professional development for staff in
			 specific content areas as well as youth development before the
			 semicolon at the end;
				(2)in paragraph
			 (11)—
					(A)by striking
			 provides an assurance and inserting the following:
						
							provides—(A)An
				assurance
							;
					(B)by striking
			 and representatives of teachers and all that follows through
			 organizations; and inserting statewide after school
			 networks (where applicable), representatives of teachers, local educational
			 agencies, and community-based organizations; and; and
					(C)by adding at the
			 end the following:
						
							(B)a description of
				any other representatives of teachers, parents, students, or the business
				community that the State has selected to assist in the development of the
				application, if
				applicable;
							;
					(3)by redesignating
			 paragraphs (13) and (14) as paragraphs (14) and (15), respectively;
				(4)by inserting after
			 paragraph (12) the following:
					
						(13)describes how the
				State will prescreen external organizations that could provide assistance in
				carrying out the activities under this section, and develop and make available
				to eligible entities a list of external organizations that successfully
				completed the prescreening process; and
						;
				and
				(5)in paragraph (14)
			 (as redesignated by paragraph (3))—
					(A)in subparagraph
			 (A), by striking activities; and at the end and insert the
			 following:
						
							activities, with emphasis on
				alignment with the regular academic program of the school and the academic
				needs of participating students, including performance indicators and measures
				that—(i)are able to track
				student success and improvement over time; and
							(ii)include State
				assessment results and other indicators of students success and improvement,
				such as improved attendance during the school day, better classroom grades,
				regular (or consistent) program attendance, and on-time advancement to the next
				grade
				level;
							;
					(B)by redesignating
			 subparagraph (B) as subparagraph (C); and
					(C)by inserting after
			 subparagraph (A) the following:
						
							(B)a description of how data collected for the
				purposes of subparagraph (A) will be collected;
				and
							.
					(b)LimitationSection 4203 of such Act (20 U.S.C. 7173)
			 is amended by adding at the end the following:
				
					(g)LimitationThe
				Secretary may not impose a priority or preference for eligibility for, or
				applications by, States or eligible entities that seek to use funds made
				available under this part to extend the regular school
				day.
					.
			5.Local competitive
			 grant programSection 4204 of
			 such Act (20 U.S.C. 7174) is amended—
			(1)in subsections
			 (b), (c), (d), (g), (h), and (i), by striking under this part
			 each place the term appears and inserting under this section;
			 and
			(2)in subsection
			 (b)(2)—
				(A)in subparagraph
			 (A)(ii), by inserting , if applicable after
			 home;
				(B)in subparagraph
			 (B), by inserting , as well as overall student success before
			 the semicolon;
				(C)by striking
			 subparagraph (C) and inserting the following:
					
						(C)a demonstration of
				how the proposed program will coordinate Federal, State, and local programs and
				make the most effective use of public
				resources;
						;
				(D)in subparagraph
			 (D)—
					(i)by
			 inserting and alignment after collaboration;
			 and
					(ii)by
			 inserting , including the sharing of relevant student data among the
			 schools, all participants in the eligible entity, and any partnering entities
			 described in subparagraph (H) while complying with applicable laws relating to
			 privacy and confidentiality before the semicolon; and
					(E)by striking
			 subparagraph (J) and inserting the following:
					
						(J)a demonstration
				that the eligible entity uses research or evidence-based practices to provide
				educational and related activities that will complement and enhance the
				academic performance, achievement, and positive youth development of the
				students;
						;
				(3)in subsection (e),
			 by inserting rigorous before peer review;
			(4)in subsection
			 (i)(1)—
				(A)in subparagraph
			 (A), by striking and after the semicolon;
				(B)in subparagraph
			 (B)(ii), by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(C)demonstrating that
				the activities proposed in the application—
							(i)are, as of the
				date of the submission of the application, not accessible to students who would
				be served; or
							(ii)would expand
				accessibility to high-quality services that may be available in the
				community.
							;
				(5)by adding at the end of subsection (i) the
			 following:
				
					(3)LimitationA
				State educational agency may not impose a priority or preference for
				eligibility for, or applications by, eligible entities that seek to use funds
				made available under this part to extend the regular school
				day.
					;
				and
			(6)by adding at the
			 end the following:
				
					(j)Renewability of
				awardsA State educational agency may renew a grant provided
				under this section to an eligible entity, based on the eligible entity’s
				performance during the original grant
				period.
					.
			6.Local
			 activitiesSection 4205 of
			 such Act (20 U.S.C. 7175) is amended—
			(1)in subsection
			 (a)—
				(A)in the matter
			 preceding paragraph (1)—
					(i)by
			 striking under this part and inserting under section
			 4204; and
					(ii)by
			 inserting and support student success after academic
			 achievement;
					(B)by redesignating
			 paragraph (6), (7), and (8) through (12) as paragraphs (7), (8), and (9)
			 through (13), respectively;
				(C)by striking
			 paragraphs (1) through (5) and inserting the following:
					
						(1)academic enrichment learning programs,
				mentoring programs, remedial education activities, and tutoring services, that
				are aligned with local school curricula and State and local content and student
				academic achievement standards;
						(2)core academic
				subject education activities, including such activities that enable students to
				be eligible for credit recovery or attainment;
						(3)literacy education
				programs;
						(4)programs that
				support a healthy, active lifestyle, including nutritional education and
				regular, structured physical activity programs;
						(5)art and music
				education activities;
						(6)services for
				individuals with
				disabilities;
						;
				(D)by striking
			 paragraph (8) (as redesignated by subparagraph (B)) and inserting the
			 following:
					
						(8)activities and
				programs that support global education and global competence, including those
				that foster learning about other countries, cultures, languages, and global
				issues;
						;
				(E)in paragraph (9)
			 (as redesignated by subparagraph (B)), by inserting to serve community
			 needs before the semicolon:
				(F)in paragraph (10)
			 (as redesignated by subparagraph (B)), by inserting to serve community
			 needs before the semicolon;
				(G)in paragraph (11)
			 (as redesignated by subparagraph (B)), by inserting parenting
			 skills before programs;
				(H)in paragraph (12)
			 (as redesignated by subparagraph (B)), by striking and after the
			 semicolon;
				(I)in paragraph (13)
			 (as redesginated by subparagraph (B)), insert social and emotional
			 learning programming before and character; and
				(J)by adding at the
			 end the following:
					
						(14)programs that
				build skills in science, technology, engineering, and mathematics (referred to
				in this paragraph as STEM) and that foster innovation in
				learning by supporting nontraditional STEM education teaching
				methods.
						;
				and
				(2)in subsection
			 (b)—
				(A)in the subsection
			 heading, by striking Principles of and inserting
			 Measures
			 of;
				(B)in paragraph
			 (1)—
					(i)in
			 subparagraph (B), by striking and after the semicolon;
					(ii)in
			 subparagraph (C), by striking the period and inserting a semicolon; and
					(iii)by
			 adding at the end the following:
						
							(D)ensure that
				measures of student success align with the regular academic program of the
				school and the academic needs of participating students and include performance
				indicators and measures described in section 4203(a)(13)(A); and
							(E)collect the data
				necessary for the measures of student success described in subparagraph
				(D).
							;
				and
					(C)in paragraph
			 (2)(A), by inserting and overall student success before the
			 period at the end.
				7.Authorization of
			 appropriationsSection 4206
			 of such Act (20 U.S.C. 7176) is amended to read as follows:
			
				4206.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part such sums as may be
				necessary for fiscal year 2012 and each of the 5 succeeding fiscal
				years.
				
		8.TransitionThe recipient of a multiyear grant award
			 under part B of title IV of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7171 et seq.), as such Act was in effect on the day before the date
			 of enactment of this Act, shall continue to receive funds in accordance with
			 the terms and conditions of such award.
		
